            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    PAUL WILLIAMS,                                      No. 4:20-CV-00704

                  Petitioner,                           (Judge Brann)

           v.

    WILLIAM BARR, et al.,

                  Respondents.

                                MEMORANDUM OPINION

                                        MAY 6, 2020

I.         BACKGROUND

           Paul Williams filed this emergency 28 U.S.C. § 2241 petition alleging that his

continued civil detention violates his due process rights under the Fifth Amendment

to the United States Constitution.1            Specifically, Williams alleges that his

detainment constitutes prohibited punishment, and amounts to deliberate

indifference to his serious medical needs.2 Also pending before the Court is

Williams’ motion to appoint counsel.3

           Williams is a citizen of Trinidad and Tobago who was admitted to the United

States as a permanent resident in 2000.4 In 2016, Williams was convicted in federal


1
     Doc. 1.
2
     Id.
3
     Doc. 3.
4
     Id. at 6; Doc. 6-1 at 5.
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 2 of 20




court of conspiracy to possess with intent to distribute a controlled substance and

sentenced to 60 months’ imprisonment.5 Following this conviction, Williams was

ordered removed from the country.6

           Since 2018, Williams has been held in civil detention by the United States

Department of Homeland Security, Immigration and Customs Enforcement (“ICE”),

and is currently confined at York County Prison (“York County”) pending his

removal from the country.7 While in ICE custody, Williams was diagnosed as

prediabetic, which he alleges places him at an increased risk of death or serious

injury if exposed to Coronavirus Infectious Disease 2019 (“COVID-19”).8

           Upon receipt of Williams’ emergency § 2241 petition, the Court directed the

Government to file a response within three days.9 The Government submitted a

timely response and argues that Williams’ petition should be denied because his

conditions of confinement do not violate the Constitution.10 The matter is now ripe

for disposition and, for the reasons discussed below, the petition will be denied.




5
     Doc. 6-1 at 5.
6
     Id.
7
     Id.; Doc. 1 at 6, 8.
8
     Doc. 1 at 7.
9
     Doc. 4.
10
     Doc. 6.
                                            2
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 3 of 20




           A.    COVID-19

           In recent months, COVID-19 has swept across the world and been declared a

global health pandemic by the World Health Organization.11 “Because COVID-19

is caused by a novel form of the coronavirus, humans have no immunity to the virus

and, currently, there is no cure, vaccine, or known anti-viral treatment for COVID-

19.”12 “The virus is highly contagious, and is spread through respiratory particles of

moisture and mucous that are transmitted through the air or which fall on surfaces

that are later touched by an individual.”13 “The primary method used to combat the

spread of COVID-19, socially distancing, seeks to maintain enough distance

between individuals to break the chain of transmission—generally at least six feet.”14

           Most individuals infected with COVID-19 develop only mild or moderate

respiratory symptoms and recover with no medical intervention, but in a minority of

cases individuals experience serious illness or death.15 Some populations—most

notably the elderly and those with certain preexisting medical conditions—are more




11
     CDC’s Response to COVID-10, Centers for Disease Control and Prevention,
     https://www.cdc.gov/coronavirus/2019-ncov/cdcresponse/index.html (last visited May 1,
     2020).
12
     Engelund v. Doll, No. 4:20-CV-00604, 2020 WL 1974389, at *1 (M.D. Pa. Apr. 24, 2020).
13
     Id.
14
     Id.
15
     Q&A on Coronavirus (COVID-19): What Are the Symptoms of Coronavirus, World Health
     Organization, https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last visited May
     1, 2020).
                                               3
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 4 of 20




susceptible to developing serious illness than others.16                Underlying medical

conditions that increase an individual’s susceptibility to COVID-19 include: chronic

lung disease, moderate to severe asthma, serious heart conditions, compromised

immune systems, severe obesity, diabetes, or liver disease.17 Significantly, while

diabetes is listed as such an underlying medical condition, the Centers for Disease

Control and Prevention lists diabetes as “including type 1, type 2, or gestational,”

but does not include prediabetes as a condition that increases one’s risk related to

COVID-19.18 “Of those infected with COVID-19, approximately 80% develop mild

or moderate symptoms and 20% require hospitalization—with approximately 2-3%

of afflicted individuals dying from the virus.”19

           The spread of COVID-19 has thus far been rapid and inexorable. As of May

5, 2020, there are 3,603,217 reported cases globally, with 252,102 reported deaths.20

As of May 4, 2020, the number of confirmed cases in the United States stands at




16
     Coronavirus Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness, Centers for
     Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/groups-at-higher-risk.html (last visited May 1, 2020).
17
     Id.
18
     Coronavirus Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness, Diabetes,
     Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
     ncov/need-extra-precautions/groups-at-higher-risk.html#diabetes (last visited May 1, 2020).
19
     Engelund, 2020 WL 1974389, at *1.
20
     Johns        Hopkins       University,       Coronavirus       Resource            Center,
     https://coronavirus.jhu.edu/map.html (last visited May 5, 2020).
                                                4
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 5 of 20




1,122,486, while there were more than 65,735 deaths in the United States.21 By that

same date, in Pennsylvania there were 50,092 confirmed cases of COVID-19, with

2,458 COVID-19 related fatalities.22 Also as of May 4, 2020, nationwide 606 ICE

detainees have tested positive for COVID-19, but none have died.23 In York County,

one ICE detainee tested positive for COVID-19 on April 3, 2020,24 but there have

been no other reported cases in the facility since that date.25

           B.    Conditions of Confinement

           At York County, detainees are confined in dormitory-style rooms that, in

ordinary circumstances, contain fifty detainees, with beds spaced approximately two

feet apart.26 York County has the capacity to house 2,245 individual and “has

historically often operated near capacity.”27 As of the morning of April 29, 2020,

York County housed 1,180 individuals.28



21
     Coronavirus Disease 2019 (COVID-19): Cases of Coronavirus Disease (COVID-19) in the
     U.S., Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
     ncov/cases-updates/cases-in-us.html (last visited May 4, 2020).
22
     COVID-1      Data     for   Pennsylvania,     Pennsylvania    Department      of    Health,
     https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last visited May 4,
     2020).
23
     Immigration and Customs Enforcement, ICE Guidance on COVID-19: Confirmed Cases,
     https://www.ice.gov/coronavirus (last visited May 5, 2020).
24
     Doc. 6-1 at 6.
25
     Immigration and Customs Enforcement, ICE Guidance on COVID-19: Confirmed Cases,
     https://www.ice.gov/coronavirus (last visited May 5, 2020).
26
     Engelund, 2020 WL 1974389, at *4.
27
     Doc. 6-1 at 2.
28
     Id.
                                                5
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 6 of 20




           York County provides detainees with “daily access to sick calls in a clinical

setting” as well as “onsite medical staff 24 hours a day, 7 days a week with the ability

to admit patients to the local hospital for medical, specialty, or mental health care.”29

Since the start of the current pandemic, York County has taken several measures to

mitigate the threat of COVID-19 within the facility.                    During intake medical

screenings, detainees are assessed for fever and respiratory illness and are asked

whether, in the past fourteen days, they have had close contact with a person infected

with COVID-19 or have traveled through areas with sustained community

transmission.30

           Detainees with symptoms of COVID-19 are placed in isolation and tested for

the virus.31 If any individuals test positive, they remain isolated and are treated; if

necessary, they are transferred to a local hospital for further treatment.32

Asymptomatic individuals are placed in “cohorts”33 with restricted movement for a

period of fourteen days following their last exposure to COVID-19, which is thought



29
     Id. at 3.
30
     Id.
31
     Id.
32
     Id.
33
     According to the Government, “[c]ohorting is an infection prevention strategy which involves
     housing detainees together who were exposed to a person with an infectious organism but are
     asymptomatic. This practice lasts for the duration of the incubation period of 14 days, because
     individuals with these and other communicable diseases can be contagious before they develop
     symptoms and can serve as undetected source patients. Those that show onset of fever and/or
     respiratory illness are referred to a medical provider for evaluation. Cohorting is discontinued
     when the 14-day incubation period completes with no new cases.” Id.
                                                  6
            Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 7 of 20




to be the outer end of the virus’ incubation period.34 The detainees are monitored

daily for fever and symptoms of respiratory illness.35

           York County also provides inmates with soap, water, and “hard surface

disinfectant.”36 Each detainee is issued a bar of soap for use, which is “immediately”

replaced upon exhaustion.37 Alcohol-based hand sanitizer is available for staff but,

for security purposes, is not provided to detainees.38 “High traffic and contact areas

are cleaned repeatedly throughout the day.                The facility administration is

encouraging both staff and the general population to use these tools often and

liberally.”39 Medical personnel also “conduct roving temperature checks throughout

the facility to monitor for COVID-19 symptoms.”40

           According to the Government, protective masks have been provided to

detainees to help prevent the spread of COVID-19:

           All detainees and inmates were issued surgical masks to wear on or
           about April 7, 2020. All detainees and inmates were issued a second
           surgical mask on or about April 14, 2020. Detainees and inmates must
           wear their issued mask anytime they are out of their cell. In all
           “dormitory” housing areas, detainees and inmates must wear masks
34
     Id.
35
     Id.
36
     Id. at 3-4.
37
     Id. at 4.
38
     Id. The Centers for Disease Control and Prevention (“CDC”) recommends the use of alcohol-
     based hand sanitizer only “[i]f soap and water are not readily available.” How to Protect
     Yourself and Others, available at https://www.cdc.gov/coronavirus/2019-ncov/prevent-
     getting-sick/prevention.html (last visited May 1, 2020).
39
     Doc. 6-1 at 4.
40
     Id. at 7.
                                               7
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 8 of 20




         when not sleeping. If they can wear the mask while sleeping it is
         preferred, but not mandatory. The detainee or inmate may remove the
         mask to eat, take drinks, and to shower. All inmates and detainees must
         wear their mask during recreation. The masks will be laundered once
         a week. One mask will be placed in their laundry bag and sent out in
         accordance with the housing unit’s normal laundry schedule. All
         detainees and inmates are not permitted to wash their own masks.
         Detainees and inmates must follow all directions concerning the
         donning and doffing of masks. These directions were provided to each
         inmate when they received their mask on April 8, 2020. Detainees on
         isolation status are required to wear a N-95 mask when they leave a
         cohorted housing unit. Additionally, any detainees being transported
         to a hospital or outside medical appointment or as directed by . . .
         medical staff, are required to wear a surgical mask. Detainees and
         inmates were instructed to wash their hands thoroughly before touching
         the mask.41

Detainees who refuse to wear a mask are removed from their housing unit and placed

in an isolated cell.42

         York County has also begun taking steps to protect the prison from outside

exposure. York County now screens all staff and vendors when they enter the

facility, including the use of body temperature checks,43 and requires that all staff or

personnel entering the facility wear an N-95 mask.44 The facility also limits contact

between detainees and their visitors by permitting only telephonic contact or non-

contact legal visits in the facility’s visitation room.45



41
     Id. at 6.
42
     Id. at 7.
43
     Id. at 4.
44
     Id. at 6.
45
     Id. at 4.
                                            8
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 9 of 20




II.      DISCUSSION

         The dispute as to the merits of Williams’ claims centers around two issues.

First, the Government asserts that the relief sought is not appropriate in a § 2241

petition because Williams seek release from custody, rather than changes to his

conditions of confinement.46 Second, the Government argues that Williams’ claims

are without merit, as his conditions of confinement do not amount to unconstitutional

punishment and he receives adequate medical care.47

         A.      Motion to Appoint Counsel

         The Court will first address Williams’ motion to appoint counsel to assist him

in this matter.48 “There is no ‘automatic’ constitutional right to counsel in a federal

habeas corpus proceeding.”49 Rather, under the relevant statutory authority, if “the

court determines that the interests of justice so require, representation may be

provided for any financially eligible person who . . . is seeking relief under section

2241, 2254, or 2255 of title 28.”50 To determine whether the interests of justice

require the appointment of counsel, the United States Court of Appeals for the Third

Circuit has held that:



46
      Doc. 6 at 10-12.
47
      Id. at 12-23.
48
      Doc. 3.
49
      Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991), superseded on other grounds by statute,
      28 U.S.C. § 2254(d).
50
      18 U.S.C. § 3006A(a)(2)(b).
                                                 9
          Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 10 of 20




        the district court must first decide if the petitioner has presented a
        nonfrivolous claim and if the appointment of counsel will benefit the
        petitioner and the court. Factors influencing a court’s decision include
        the complexity of the factual and legal issues in the case, as well as the
        pro se petitioner’s ability to investigate facts and present claims. Courts
        have held, for example, that there was no abuse of a district court’s
        discretion in failing to appoint counsel when no evidentiary hearing was
        required and the issues in the case had been narrowed, or the issues
        were straightforward and capable of resolution on the record, or the
        petitioner had a good understanding of the issues and the ability to
        present forcefully and coherently his contentions.51

        Here, appointment of counsel is not warranted. Williams’ petition

demonstrates that he fully comprehends the issues in this case and is capable of

researching the law and marshalling facts in support of his fairly straightforward

petition.     Most importantly, as discussed below, the necessary facts are fully

developed, and Williams’ claims are without merit. The Court thus concludes that

appointment of counsel would not benefit Williams or the Court, and Williams’

motion to appoint counsel will be denied.

        B.      Merits of Williams’ Claims

        Before turning to the merits of Williams’ claims, the Court may quickly

address Respondents’ contention that Williams may not seek release from custody

through his § 2241 petition.52           The Court recently rejected a nearly identical

argument in a previous case.53 In Engelund v. Doll, this Court determined “that



51
     Reese, 946 F.2d at 263-64 (internal quotations omitted).
52
     Id. at 10-12.
53
     Engelund, 2020 WL 1974389, at *7.
                                                10
          Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 11 of 20




precedent establishes—at a minimum—that certain extraordinary conditions of

confinement may warrant a habeas remedy, particularly where those conditions

would mark a fundamental shift in the nature of Petitioners’ confinement.”54 Those

conditions are present here and, consequently, Williams may seek release from

custody by way of his § 2241 petition.

        Turning then to the merits of the petition, the Government argues that no

constitutional violation has occurred.55 First, the Government asserts that Williams’

conditions of confinement do not amount to the unconstitutional punishment of a

civil detainee, in violation of the Fifth Amendment to the United States

Constitution.56 Second, the Government argues that York County has not been

deliberately indifferent to Williams’ medical needs.57



54
     Id. (brackets and internal quotation marks omitted). See also Thakker v. Doll, No. 1:20-CV-
     480, 2020 WL 2025384, at *2 (M.D. Pa. Apr. 27, 2020) (collecting cases and noting that
     “several judges within this District have had occasion to consider this same question and have
     all concluded that a habeas remedy can address a conditions of confinement claim, particularly
     in the context of the COVID-19 pandemic”).
55
     Doc. 6 at 12-23.
56
     Id. at 12-13.
57
     Id. at 13-23. Because Williams is a civil detainee, his claims proceeds under the Fifth
     Amendment, rather than the Eighth Amendment, although the elements of a claim under the
     Fifth Amendment are identical to a claim under the Eighth Amendment. See Ziglar v. Abbasi,
     137 S. Ct. 1843, 1877 (2017) (noting that while plaintiff’s “‘deliberate indifference’ claim . . .
     [proceeded] under the Fifth Amendment’s Due Process Clause, not the Eighth Amendment's
     Cruel and Unusual Punishment Clause . . . that is because the latter applies to convicted
     criminals while the former applies to pretrial and immigration detainees” (Breyer, J.,
     dissenting)); City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S. Ct. 2979, 2983, 77
     L. Ed. 2d 605 (1983) (stating that “the due process rights of a person [under the Fifth
     Amendment] are at least as great as the Eighth Amendment protections available to a convicted
     prisoner”). See also Powers-Bunce v. D.C., 541 F. Supp. 2d 57, 66 (D.D.C.) (“The Court looks
     to the two-part analysis laid out in Farmer v. Brennan, 511 U.S. 825 (1994), to decide whether
                                                  11
         Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 12 of 20




                i.      Conditions of Confinement

        With respect to Williams’ claim that conditions at York County violate the

Constitution, he must demonstrate that his conditions of confinement “amount to

punishment of the detainee.”58 “To determine whether challenged conditions of

confinement amount to punishment, this Court determines whether a condition of

confinement is reasonably related to a legitimate governmental objective; if it is not,

[this Court] may infer that the purpose of the governmental action is

[unconstitutional] punishment.”59           Stated differently, the Court must consider

“whether the conditions and restrictions of the Jail were rationally connected to these

valid objectives and whether the conditions and restrictions were excessive in

relation to these objectives.”60

        In assessing whether a governmental interest is legitimate, the Supreme Court

has not “detail[ed] the precise extent of the legitimate governmental interests that

may justify conditions or restrictions of pretrial detention.”61 However, the Supreme

Court has recognized that ensuring detainees’ presence at hearings, along with “the

effective management of the detention facility once the individual is confined”




     a Fifth Amendment violation was perpetrated by the individual Defendants), reconsidered in
     part on other grounds, 576 F. Supp. 2d 67 (D.D.C. 2008).
58
     Bell v. Wolfish, 441 U.S. 520, 535 (1979).
59
     E. D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (internal quotation marks omitted).
60
     Union Cty. Jail Inmates v. Di Buono, 713 F.2d 984, 993 (3d Cir. 1983).
61
     Bell, 441 U.S. at 540.
                                                  12
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 13 of 20




constitute legitimate governmental interests.62 The Third Circuit has also held, in an

unpublished opinion, that the Government has a “legitimate . . . interest[] in reducing

the flight risk posed by prisoners facing removal.”63

           Viewed under this standard, the Court concludes that Williams’ conditions of

confinement do not amount to unconstitutional punishment. First, it is beyond cavil

that the Government has a legitimate governmental interest in preventing Williams

from absconding and avoiding removal. Second, Williams’ continued confinement

is reasonably related to that legitimate governmental interest, as it guarantees that

Williams will attend his deportation proceedings.

           Although there are other methods that may help ensure that Williams complies

with deportation proceedings, detainment is the only method that guarantees the

fulfillment of the Government’s goal. Moreover, the relevant question is not

whether there are other, less restrictive methods at the Government’s disposal, or

even whether the Government’s chosen course of action is the wisest or best way to

proceed. The only limitation on the Government’s ability to act is that the chosen

course of action be reasonably related to its legitimate goal. Here, that standard is

clearly satisfied.

           The current conditions at York County do not undermine this conclusion. The

Court recognizes that “[p]risons present unique concerns regarding the spread of this


62
     Id.
63
     Builes v. Warden Moshannon Valley Corr. Ctr., 712 F. App’x 132, 134 (3d Cir. 2017).
                                              13
         Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 14 of 20




virus; by their very nature, prisons are confined spaces unsuited for ‘social

distancing.’”64       Nevertheless, CDC guidelines specifically contemplate that

individuals will be confined within prisons during the duration of this pandemic.65

More importantly, conditions no longer resemble the “unsanitary, tightly-packed

environments” that led a different judge in this District to order the release of ICE

detainees.66 To the contrary, the record reflects that York County has taken proactive

measures to prevent or limit the spread of COVID-19 and to ensure the health of its

detainees.

        First, although York County does not permit the type of social distancing that

individuals may undertake in their homes,67 the facility has removed many detainees

and is now operating far below its historical capacity: as of April 29, York County

was operating at approximately fifty-three percent capacity.68 Accordingly, there

may now only be 26 or 27 individuals in a room, rather than 50 as before.

        Second, York County is taking significant measures to sanitize the detainees’

environment, as well as prevent the introduction or spread of COVID-19 within the

facility. Thus, York County has incorporated into its intake medical screenings test

64
     Verma, 2020 WL 1814149, at *4.
65
     See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
     Correctional and Detention Facilities, Centers for Disease Control and Prevention,
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
     correctional-detention.html (last visited May 1, 2020).
66
     Thakker, 2020 WL 1671563, at *8.
67
     See Doc. 1 at 13, 20.
68
     Doc. 6-1 at 2.
                                           14
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 15 of 20




questions designed to elicit whether an incoming detainee has potentially been

exposed to COVID-19.69 Detainees with symptoms of COVID-19 are placed in

isolation, tested, and treated; asymptomatic individuals are cohorted and restricted

in their movements, and monitored daily for symptoms.70

           York County provides inmates with soap, water, and “hard surface

disinfectant” that is replaced when exhausted.71 Alcohol-based hand sanitizer is

provided to staff, and “[h]igh traffic and contact areas are cleaned repeatedly

throughout the day.”72 York County has provided all inmates with surgical masks

that they are to wear at nearly all times, while staff and inmates in isolation must

wear N-95 masks.73 The facility has taken steps to prevent COVID-19 from entering

the facility from outside: all staff and vendors are screened when they enter the

facilities, including with body temperature checks, and meetings with visitors are

non-contact only.74

           Third, York County implemented medical procedures to ensure that sick

detainees are promptly tested for COVID-19 and, if necessary, quarantined and




69
     Id. at 3.
70
     Id.
71
     Id. at 3-4.
72
     Id. at 4.
73
     Id. at 4, 6.
74
     Id. at 7.
                                         15
          Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 16 of 20




treated.75 Moreover, medical staff “conduct roving temperature checks throughout

the facility to monitor for COVID-19 symptoms.”76

         The sum of these measures ensures that Williams’ conditions of confinement

are no longer unconstitutionally overcrowded or unsanitary. Indeed, the measures

have been incredibly effective at curbing the introduction or spread of COVID-19 in

York County: since the measures have been put into place, not a single ICE detainee

at York County has tested positive for COVID-19.77

         Judges of this Court who previously determined that the conditions of

confinement at York County violated the Fifth Amendment have reconsidered in

light of these new procedures, emphasizing that “[c]onsidering the drastic changes

put into effect at [York County], and the evidence that they are able to effectively

control transmission from COVID-positive inmates, . . . the improved conditions

therein do not negate the Government’s legitimate interest in detention.”78 In sum,

the record reflects that detainees at York County now receive adequate protection

from COVID-19, and Williams’ conditions of confinement therefore do not amount

to punishment in violation of the Constitution.




75
     Id. at 3.
76
     Id. at 7.
77
     Id. at 6; see ICE Guidance on COVID-19: Confirmed Cases, Immigration and Customs
     Enforcement, https://www.ice.gov/coronavirus (last visited May 4, 2020).
78
     Thakker v. Doll, No. 1:20-CV-480, 2020 WL 2025384, at *5 (M.D. Pa. Apr. 27, 2020).
                                              16
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 17 of 20




                 ii.    Deliberate Indifference to Medical Needs

           Turning to Williams’ claim for deliberate indifference, the Constitution

“prohibits any punishment which violates civilized standards and concepts of

humanity and decency.”79 When applied to allegations of inadequate medical care,

prison officials violate the Fifth Amendment “when they exhibit deliberate

indifference to serious medical needs of prisoners.”80 That “standard requires

deliberate indifference on the part of prison officials and [that] the prisoner’s medical

needs be serious.”81 As to the serious medical needs requirement, “[t]he detainee’s

condition must be such that a failure to treat can be expected to lead to substantial

and unnecessary suffering, injury, or death.”82

           Deliberate indifference is demonstrated where “the custodial officials ‘knew

or should have known’ of [a] strong likelihood” of unnecessary suffering, injury, or

death.83 Thus, “there can be no reckless or deliberate indifference to that risk unless

there is something more culpable on the part of the officials than a negligent failure

to recognize [such] high risk”84 “Therefore, the ‘should have known’ element . . .

connotes something more than a negligent failure to appreciate the risk . . . presented


79
     Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (internal quotation marks omitted).
80
     Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005) (internal quotation marks
     omitted).
81
     Id. (brackets, ellipsis, and internal quotation marks omitted).
82
     Id.
83
     Id.
84
     Id.
                                                  17
           Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 18 of 20




[to] a particular detainee, though something less than subjective appreciation of that

risk.”85 “[T]he risk of . . . injury must not only be great, but also sufficiently apparent

that a lay custodian’s failure to appreciate it evidences an absence of any concern

for the welfare of his or her charges.”86

           In light of the measures that York County has taken to protect its detainees,

the Court concludes that Williams has failed to establish that prison officials have

exhibited deliberate indifference to his medical needs.           Although COVID-19

presents a serious medical issue, as detailed above, the facility has taken significant

steps to curb the introduction or spread of COVID-19 and to contain and treat those

infected with the virus. It bears repeating that, since York County implemented

those changes, not a single new case of COVID-19 has been reported in that

facility.87

           Those measures—and their efficacy—demonstrate that York County

recognizes the significant threat that COVID-19 poses to its detainees and has taken

responsible steps to protect them. Under such circumstances, it cannot be said that

Respondents have been deliberately indifferent to Williams’ health, safety, or

medical needs, and there certainly is no “evidence [of] an absence of any concern




85
     Id.
86
     Id.
87
     Doc. 6-1 at 6; see ICE Guidance on COVID-19: Confirmed Cases, Immigration and Customs
     Enforcement, https://www.ice.gov/coronavirus (last visited May 5, 2020).
                                             18
         Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 19 of 20




for the welfare of [their] charges.”88 To the contrary, York County has “quickly and

effectively implemented the guidelines published by the CDC such that [it has]

stymied any potential outbreak within [its] walls . . . and the single reported case at

[York County] appears to have been effectively contained.”89 As another colleague

in this District aptly stated in a recent opinion: “There is no perfect solution to

preventing the spread of COVID-19 in detention facilities, but York County Prison

officials have taken reasonable steps to limit the spread throughout its facility.

[Petitioner therefore] has not established a conscious disregard for the risk posed by

COVID-19.”90

        Of perhaps equal significance to the steps that York County has taken is the

fact that there is no evidence that Williams’ medical “condition [is] such that a

failure to treat can be expected to lead to substantial and unnecessary suffering,

injury, or death.”91 Although Williams has been diagnosed as prediabetic,92 there is

no evidence in the record that this condition increases the risks posed to Williams

by COVID-19, and the CDC does not list prediabetes as a disease that renders one

more susceptible to the virus.93 In the absence of any underlying condition that

88
     Woloszyn, 396 F.3d at 320.
89
     Thakker, 2020 WL 2025384, at *8.
90
     Verma, 2020 WL 1814149, at *6.
91
     Woloszyn, 396 F.3d at 320.
92
     Doc. 1 at 7.
93
     Coronavirus Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness, Centers for
     Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/groups-at-higher-risk.html (last visited May 1, 2020); Coronavirus Disease 2019
                                                 19
       Case 4:20-cv-00704-MWB Document 7 Filed 05/06/20 Page 20 of 20




would render Williams especially susceptible to the virus, it is difficult to conclude

that he is at serious medical risk, let alone that Respondents have been deliberately

indifferent to that risk. Accordingly, Williams’ § 2241 petition must be denied.

III.   CONCLUSION

       For the foregoing reasons, Williams’ motion to appoint counsel will be

denied, as will his 28 U.S.C. § 2241 petition.

       An appropriate Order follows.



                                                   BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




   (COVID-19): Groups at Higher Risk for Severe Illness, Diabetes, Centers for Disease Control
   and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
   at-higher-risk.html#diabetes (last visited May 1, 2020).
                                             20
